DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
IDS submitted on 12/27/2019 was considered.

Claim Objections
Claim 19 is objected to because of the following: 
Claim 19 recites the limitation "the control engine" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “an electrical device” in line 1. It’s unclear if the “electrical device” of claim 4 is referring to “an electronic device” of claim 3. 
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a system or an apparatus claim should always claim the structure or the hardware that performs the functions. Claims 15-18 have claimed limitations consists of software that do not describe the structure of a hardware. Claim 15 recites “a controller” and “a control engine” which may be implemented as software/signals. 
Claims 16-18 are dependent from claim 15 and do not cure the deficiencies of claim 14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,5-11,13-15,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Richley et al. (US 10,103,975 B2) (hereinafter, “Richley”) in view of Kwan (US 2007/0271611 A1).


As to claim 1, Richley discloses a system for identifying an illegitimate communication tag in a volume of space, comprising: 
a first communication tag that transmits a plurality of first communication signals while disposed in the volume of space, wherein the plurality of first communication signals comprises a first identification of the first communication tag (“In the illustrated example of FIG. 1, the object to be located carries a tag 112a-f (e.g., a tag having a UWB transmitter). The object carries the tag 112a-f via, for example, an attachment of the tag 112a-f to the object, adhering the tag 112a-f to the object, inserting the tag 112a-f into an article associated with the object such as clothing or shoulder pads and/or any other suitable manner of carrying. In the example of FIG. 1, the tag 112a-f transmits a burst pattern (e.g., multiple pulses at a one (1) megabits per second (Mb/s) burst rate, such as one-hundred twelve (112) bits of On-OFF keying (OOK) at a rate of one (1) Mb/s), and optionally, a burst pattern including an information packet utilizing OOK that may include, but is not limited to, ID information, a sequential burst count or other desired information for object or personnel identification, inventory control, etc. In some examples, the sequential burst count (e.g., a packet sequence number) from each tag 112a-f may be advantageously provided in order to permit, at the central processor/hub 111, correlation of TOA measurement data from different ones of the receivers 113a-l.” -e.g. see, col. 9, lines 1-20; herein, Fig. 1, item 118 referrers to volume of space which includes a plurality of tags 112a-f that transmits a plurality of signals to a central processor/Hub (i.e. a controller) via receivers 113a-l; Richley further discloses that the tags may be disposed on a sporting venues (e.g.. football stadiums) which is equivalent to one or more tags being disposed in a volume of space -e.g. see, col. 8, lines 55-65; Richley further discloses: “FIG. 1 is an exemplary RTLS, in accordance with some embodiments. As described in detail below in connection with FIGS. 7 and 8, the RTLS of FIG. 1 includes RTLS tags 112a-f that transmit blink data (e.g., UWB transmissions) and receivers 113a-l configured to receive the blink data.” -col. 3, lines 59-63; herein, a plurality of tags transmit a plurality of signals; Richley further discloses: “The data packet 720 includes at least the following data words: the aforementioned preamble 710, a sync code 712, a header 720A, a transmit identification (TX ID) 120B, and a CRC word 120C.” -e.g. see, col. 14, lines 10-12; see also, Fig. 7, item 720b; herein, transmission identification which is equivalent to “a first identification” is included in each communication signal); 
a second communication tag that transmits a plurality of second communication signals while disposed in the volume of space, wherein the plurality of second communication signals comprises the first identification (“In the illustrated example of FIG. 1, the object to be located carries a tag 112a-f (e.g., a tag having a UWB transmitter). The object carries the tag 112a-f via, for example, an attachment of the tag 112a-f to the object, adhering the tag 112a-f to the object, inserting the tag 112a-f into an article associated with the object such as clothing or shoulder pads and/or any other suitable manner of carrying. In the example of FIG. 1, the tag 112a-f transmits a burst pattern (e.g., multiple pulses at a one (1) megabits per second (Mb/s) burst rate, such as one-hundred twelve (112) bits of On-OFF keying (OOK) at a rate of one (1) Mb/s), and optionally, a burst pattern including an information packet utilizing OOK that may include, but is not limited to, ID information, a sequential burst count or other desired information for object or personnel identification, inventory control, etc. In some examples, the sequential burst count (e.g., a packet sequence number) from each tag 112a-f may be advantageously provided in order to permit, at the central processor/hub 111, correlation of TOA measurement data from different ones of the receivers 113a-l.” -e.g. see, col. 9, lines 1-20; herein, Fig. 1, item 118 referrers to volume of space which includes a plurality of tags 112a-f that transmits a plurality of signals to a central processor/Hub (i.e. a controller) via receivers 113a-l; Richley further discloses that the tags may be disposed on a sporting venues (e.g.. football stadiums) which is equivalent to one or more tags being disposed in a volume of space -e.g. see, col. 8, lines 55-65; Richley further discloses: “FIG. 1 is an exemplary RTLS, in accordance with some embodiments. As described in detail below in connection with FIGS. 7 and 8, the RTLS of FIG. 1 includes RTLS tags 112a-f that transmit blink data (e.g., UWB transmissions) and receivers 113a-l configured to receive the blink data.” -col. 3, lines 59-63; herein, a plurality of tags transmit a plurality of signals; Richley further discloses: “The data packet 720 includes at least the following data words: the aforementioned preamble 710, a sync code 712, a header 720A, a transmit identification (TX ID) 120B, and a CRC word 120C.” -e.g. see, col. 14, lines 10-12; see also, Fig. 7, item 720b; herein, transmission identification which is equivalent to “a first identification” is included in each communication signal); 
a plurality of electrical devices disposed in the volume of space (“ … the range of the system allows for one or more tags 112a-f to be detected with one or more receivers positioned throughout a football stadium used in a professional football context.” -col. 8, lines 55-58; see also, Fig. 1, items 13a-l; item 118; herein, plurality of electronic devices (i.e. receivers) disposed in the volume of space (i.e. football stadium)), wherein the plurality of electrical devices comprises a plurality of receivers that receive the plurality of first communication signals and the plurality of second communication signals (“FIG. 1 is an exemplary RTLS, in accordance with some embodiments. As described in detail below in connection with FIGS. 7 and 8, the RTLS of FIG. 1 includes RTLS tags 112a-f that transmit blink data (e.g., UWB transmissions) and receivers 113a-l configured to receive the blink data. As described in detail below in connection with FIGS. 2, 7-11, the receivers 113a-l convey information associated with the blink data (e.g., time measurements, signal measurements, and the blink data) to a central processor/hub 111, which identifies locations of the corresponding RTLS tags 112a-f. It should be noted that the blink data and information associated with the blink data may take the form of a network data packet that is formulated based on a time-stamped tag data packet.” -e.g. see, col. 3, lines 59-67 to col. 4 lines 1-5; herein, plurality of receivers (i.e. 113a-l) receives signals from plurality of tags 112a-f which implies receiving the plurality of first communications and the plurality of second communication signals); and 
a controller communicably coupled to the plurality of electrical devices (“… the receivers 113a-l convey information associated with the blink data (e.g., time measurements, signal measurements, and the blink data) to a central processor/hub 111, which identifies locations of the corresponding RTLS tags 112a-f.” -e.g. see, col. 3, lines 59-67 to col. 4 lines 1-5; see also, Fig. 1, item 111), wherein the controller: 
analyzes the plurality of first communication signals to generate first information derived from the plurality of first communication signals, wherein the first information comprises the first identification (“In the illustrated example, the central processor/hub 111 determines or otherwise computes a tag location (i.e., object location) by processing TOA measurements relative to multiple data packets detected by the receivers 113a-l. In some examples, the central processor/hub 111 is configured to resolve the coordinates of a tag 112a-f using nonlinear optimization techniques.” -e.g. see, col. 11, lines 38-44; Richley further discloses: “The packet decoding circuits 220 may process two or more parallel, concurrent, identical valid over-the-air data packets 720 from RLTS tags 112a-f. The data packet framing and extraction function, and the UWB TOA calculation function may each provide for a registration of each signal received at the filtering and detection blocks 222 with an indexed TOA and corresponding RTLS tag identification, the corresponding packet decoding circuits 220 and the corresponding time-stamped tag data packet 720. The time-stamped tag data packets are sent by TOA line 1025 to an arbiter 225. A packet decoding circuit 220 is described in more detail below with respect to FIG. 7” -e.g. see, col. 19, lines 11-22; herein, signals are analyzed (i.e. using extraction function) and information are generated (i.e. indexed TOA corresponding RTLS tag) and each signal comprise a transaction ID (e.g. see, Fig. 7, item720 b); Richley further discloses: “In some examples, the receivers 113a-l are connected in a “daisy chain” 119 fashion to advantageously allow for a large number of receivers 113a-l to be interconnected over a significant monitored region 118 to reduce and simplify cabling, reduce latency, provide power, and/or the like. Each of the receivers 113a-l includes one or more filters and one or more detectors for receiving and processing transmissions, such as UWB transmissions, and preferably, a packet decoding circuit that extracts a time of arrival (TOA) timing pulse train, transmitter ID, packet number, and/or other information that may have been encoded in the tag transmission signal (e.g., material description, personnel information, etc.) and is configured to sense signals transmitted by the tags 112a-f and one or more reference tags 114a-b. Example filters and detectors disclosed herein for receiving and processing such transmissions are described in detail below.” -e.g. see, col. 10, lines 51-67; herein, decoding circuit extracts and generates information from each signal which comprises an identification (i.e. transmitter ID); see also, col. 3, lines 59-67 to col. 4 lines 1-5); 
updates a table using the first information (“… the arbiter 225 retains a history of received time-stamped tag data packets, and compares any received time-stamped tag data packets against prior received time-stamped tag data packets using information such as based on tag IDs, etc.” -e.g. see, col. 23, lines 25-51; herein, received signals are updated in a table (i.e. retains a history of received time-stamped tag data)); 
analyzes the plurality of second communication signals to generate second information derived from the plurality of second communication signals, wherein the second information comprises the first identification (“The packet decoding circuits 220 may process two or more parallel, concurrent, identical valid over-the-air data packets 720 from RLTS tags 112a-f. The data packet framing and extraction function, and the UWB TOA calculation function may each provide for a registration of each signal received at the filtering and detection blocks 222 with an indexed TOA and corresponding RTLS tag identification, the corresponding packet decoding circuits 220 and the corresponding time-stamped tag data packet 720. The time-stamped tag data packets are sent by TOA line 1025 to an arbiter 225. A packet decoding circuit 220 is described in more detail below with respect to FIG. 7” -e.g. see, col. 19, lines 11-22; herein, signals are analyzed (i.e. using extraction function) and information are generated (i.e. indexed TOA corresponding RTLS tag) and each signal comprise a transaction ID (e.g. see, Fig. 7, item720 b); Richley further discloses: “In some examples, the receivers 113a-l are connected in a “daisy chain” 119 fashion to advantageously allow for a large number of receivers 113a-l to be interconnected over a significant monitored region 118 to reduce and simplify cabling, reduce latency, provide power, and/or the like. Each of the receivers 113a-l includes one or more filters and one or more detectors for receiving and processing transmissions, such as UWB transmissions, and preferably, a packet decoding circuit that extracts a time of arrival (TOA) timing pulse train, transmitter ID, packet number, and/or other information that may have been encoded in the tag transmission signal (e.g., material description, personnel information, etc.) and is configured to sense signals transmitted by the tags 112a-f and one or more reference tags 114a-b. Example filters and detectors disclosed herein for receiving and processing such transmissions are described in detail below.” -e.g. see, col. 10, lines 51-67; herein, decoding circuit extracts and generates information from each signal which comprises an identification (i.e. transmitter ID); see also, Fig. 13); 
compares the first information in the table with the second information (“… the arbiter 225 retains a history of received time-stamped tag data packets, and compares any received time-stamped tag data packets against prior received time-stamped tag data packets using information such as based on tag IDs, etc.” -e.g. see, col. 23, lines 25-51; herein, first information (i.e. prior received time-stamped tag data) is compared with the second information (i.e. received time-stamped tag data)); 
Richley doesn’t explicitly disclose determines whether the second communication tag is illegitimate based on at least one difference between the second information relative to the first information.
However, in an analogous art, Kwan discloses updates a table using the first information (Kwan: “FIG. 4 illustrates an example format of source information 32 according to certain embodiments of the present invention. In certain embodiments, source information 32 is stored in a tagging information table 62, which may be stored in memory module 34 by a suitable component of server system 14, such as analysis application 30.” -e.g. see, Kwan: [0066]; see also, “As described above, source information 32 includes tag information of received communications, and may also include the communications themselves (in any suitable format). In the illustrated example, tagging information table 62 stores emails 64 and their attached tag information.” -e.g., see, Kwan: [0067], see also, Fig. 4, [0068], [0069], [0070]; herein, email (i.e. first communication) includes source information 32 (i.e. first information) and email address (i.e. the first identification) and stored the first information (i.e. MAC address, Company Asset ID etc) with first identification (i.e. Email 1) in a tagging information table)
compares the first information in the table with the second information (“ … determine a communication associated with the suspicious event and access source information 32 to determine the tag information 58 associated with the communication, which may be used to determine the source of the communication. As a particular example, analysis application 30 may determine that server system 14 has received emails associated with particular tag information 58 (e.g., a particular MAC address) and that one or more of the emails specify different sender information (e.g., "From" information) in the MIME header of the emails. This may indicate that the user system 12 associated with the tag information 58 (i.e., the source of the emails) has been infected with a malicious computer element 24 (e.g., a computer worm) possibly causing the user system 12 to send emails with fake sender information.” -e.g. see, Kwan: [0079]; herein, second information of the second communication tag  is compared with the first information on the table that was stored; see also, Kwan [0055]: “… certain embodiments of the present invention provide the ability to determine a source of a malicious computer element 24 based on tag information that physically identifies the user system 12 from which the communication that includes the malicious computer element 12 was sent. In certain embodiments, the information used to tag communications is at a sufficiently low level that it is difficult or impossible to fake or otherwise bypass, by a malicious computer element 24 or user for example.”; herein, Kwan teaches that the information is associated with a communication that is compared with previously received communication that matches a first identification (i.e. email address)); and 
determines whether the second communication tag is illegitimate based on at least one difference between the second information relative to the first information (“ … determine a communication associated with the suspicious event and access source information 32 to determine the tag information 58 associated with the communication, which may be used to determine the source of the communication. As a particular example, analysis application 30 may determine that server system 14 has received emails associated with particular tag information 58 (e.g., a particular MAC address) and that one or more of the emails specify different sender information (e.g., "From" information) in the MIME header of the emails. This may indicate that the user system 12 associated with the tag information 58 (i.e., the source of the emails) has been infected with a malicious computer element 24 (e.g., a computer worm) possibly causing the user system 12 to send emails with fake sender information.” -e.g. see, Kwan: [0079]; herein, second information is associated with a second communication that is compared with previously received first information that was received in a first communication that matches a first identification (i.e. email address of both communication) and determines whether the second communication is illegitimate when there is a difference between the second information relative to the first information (source information 32), see also, Kwan: Fig. 4, Fig. 6, [0068], [0069], [0070]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Richley with the teaching of Kwan to include determines whether the second communication tag is illegitimate based on at least one difference between the second information relative to the first information in order to effectively and accurately determine a source of a malicious computer element in a computer network.

As to claim 2, Richley discloses further comprising: a network manager communicably coupled to the plurality of electrical devices, wherein the controller is part of the network manager (“In some embodiments, the collection of the central processor data 1030a-b transmission lines connecting the “daisy chain” 119 network of receivers 113a-l is composed of two bi-directional data links. In some embodiments, these data links may be RS422 differential serial links. A network interface may receive command signals from a central processor/hub 111 on one link, for example, to instruct a transfer of the TOA measurement buffer to the central processor/hub 111.” -e.g. see, Richley: col. 20, lines 41-56; herein, a network interface (i.e. a network manager) is communicatively coupled to a central processor/Hub (i.e. a controller)).
As to claim 5, Richley discloses wherein the plurality of first communication signals are radio frequency signals (“In some embodiments, the first filter 205a has a RF spectral band of approximately all of the signaling bandwidth of the UWB RF signaling system, and the second filter 205b has a RF spectral band covering a portion of the RF spectral band of the first filter 205a, the RF spectral band of the second filter 205b attenuating signal energy in a RF spectral band of a known interfering system, as illustrated by the frequency spectrum of FIG. 4. In some embodiments, the first and the second filters 205a and 205b have non-overlapping RF spectral bands, the RF spectral bands of the first and second filters 205a and 205b collectively making up approximately all of the signaling bandwidth of UWB RF signaling system, as illustrated by the frequency spectrum of FIG. 5.” -e.g. see, Richley: col. 22, lines 56-67; herein, Richley teaches all communication signals are radio frequency signals).

As to claim 6, Richley discloses wherein the controller comprises a plurality of controller portions that are part of the plurality of electrical devices, wherein the plurality of controller portions are in communication with each other, and wherein each controller portion of the plurality of controller portions maintains its own table (“The example processing platform 1600 of FIG. 16 includes a processor 1602 such as, for example, one or more microprocessors, controllers, field-programmable gate arrays (FPGA) and/or any suitable type of processor. The example processing platform 1600 of FIG. 16 includes memory (e.g., volatile memory, non-volatile memory) 1604 accessible by the processor 1602 (e.g., via a memory controller). The example processor 1602 interacts with the memory 1604 to obtain, for example, machine-readable instructions stored in the memory 1604 corresponding to, for example, the operations represented by the flowcharts of this disclosure.” -e.g. see, Richley: col. 24, lines 24-41; herein, controllers are included with the plurality of receivers; also includes memory (i.e. table); each receiver is connected together-e.g. see, Fig. 1).

As to claim 7, the combination of Richley and Kwan disclose wherein the at least one difference comprises a first signal strength at which the plurality of first communication signals is transmitted and a second signal strength at which the plurality of second communication signals is transmitted (Richley: “Alternatively or additionally, for example, a signal-to-noise (SNR) level may be monitored dynamically, and the detection threshold level adjusted accordingly. In a further advancement, a relative strength of the signal may be monitored dynamically, whereby the strength of the signal, in conjunction with a TOA determination associated with the signal, may include two inputs to an automatic gain control (AGC) for either a pre-amplification or an amplification of the signal.” -e.g. see, Richley: col. 17, lines 8-22; Richley further discloses: “FIG. 1 is an exemplary RTLS, in accordance with some embodiments. As described in detail below in connection with FIGS. 7 and 8, the RTLS of FIG. 1 includes RTLS tags 112a-f that transmit blink data (e.g., UWB transmissions) and receivers 113a-l configured to receive the blink data. As described in detail below in connection with FIGS. 2, 7-11, the receivers 113a-l convey information associated with the blink data (e.g., time measurements, signal measurements, and the blink data) to a central processor/hub 111, which identifies locations of the corresponding RTLS tags 112a-f. It should be noted that the blink data and information associated with the blink data may take the form of a network data packet that is formulated based on a time-stamped tag data packet.” -e.g. see, col. 3, lines 59-67 to col. 4, lines 1-5; Kwan: “… certain embodiments of the present invention provide the ability to determine a source of a malicious computer element 24 based on tag information that physically identifies the user system 12 from which the communication that includes the malicious computer element 12 was sent. In certain embodiments, the information used to tag communications is at a sufficiently low level that it is difficult or impossible to fake or otherwise bypass, by a malicious computer element 24 or user for example.” -e.g. see, Kwan: [0055]; herein, Kwan teaches that the information is associated with a communication that is compared with previously received communication that matches a first identification (i.e. email address); Richley teaches transmission of signal strength and Kwan teaches comparing information to determine illegitimate communications; Thus, Richley and Kwan in combination teach the limitations).

As to claim 8, the combination of Richley and Kwan disclose wherein the at least one difference comprises a first frequency at which the plurality of first communication signals is transmitted and a second frequency at which the plurality of second communication signals is transmitted (Richley: “FIG. 1 is an exemplary RTLS, in accordance with some embodiments. As described in detail below in connection with FIGS. 7 and 8, the RTLS of FIG. 1 includes RTLS tags 112a-f that transmit blink data (e.g., UWB transmissions) and receivers 113a-l configured to receive the blink data. As described in detail below in connection with FIGS. 2, 7-11, the receivers 113a-l convey information associated with the blink data (e.g., time measurements, signal measurements, and the blink data) to a central processor/hub 111, which identifies locations of the corresponding RTLS tags 112a-f. It should be noted that the blink data and information associated with the blink data may take the form of a network data packet that is formulated based on a time-stamped tag data packet.” -e.g. see, Richley: col. 3, lines 59-67 to col. 4, lines 1-5; Kwan: “… certain embodiments of the present invention provide the ability to determine a source of a malicious computer element 24 based on tag information that physically identifies the user system 12 from which the communication that includes the malicious computer element 12 was sent. In certain embodiments, the information used to tag communications is at a sufficiently low level that it is difficult or impossible to fake or otherwise bypass, by a malicious computer element 24 or user for example.” -e.g. see, Kwan: [0055]; Richley teaches receivers conveying signal measurements (i.e. signal frequency) of each communication signals and Kwan teaches comparing information to determine illegitimate communications; Thus, Richley and Kwan in combination teach the limitations).

As to claim 9, the combination of Richley and Kwan disclose wherein the at least one difference comprises a first location in the volume of space from which the plurality of first communication signals is transmitted and a second location in the volume of space from which the plurality of second communication signals is transmitted (Richley: “FIG. 1 is an exemplary RTLS, in accordance with some embodiments. As described in detail below in connection with FIGS. 7 and 8, the RTLS of FIG. 1 includes RTLS tags 112a-f that transmit blink data (e.g., UWB transmissions) and receivers 113a-l configured to receive the blink data. As described in detail below in connection with FIGS. 2, 7-11, the receivers 113a-l convey information associated with the blink data (e.g., time measurements, signal measurements, and the blink data) to a central processor/hub 111, which identifies locations of the corresponding RTLS tags 112a-f. It should be noted that the blink data and information associated with the blink data may take the form of a network data packet that is formulated based on a time-stamped tag data packet.” -e.g. see, Richley: col. 3, lines 59-67 to col. 4, lines 1-5; Kwan: “… certain embodiments of the present invention provide the ability to determine a source of a malicious computer element 24 based on tag information that physically identifies the user system 12 from which the communication that includes the malicious computer element 12 was sent. In certain embodiments, the information used to tag communications is at a sufficiently low level that it is difficult or impossible to fake or otherwise bypass, by a malicious computer element 24 or user for example.” -e.g. see, Kwan: [0055]; Richley teaches identifying location information and Kwan teaches comparing information to determine illegitimate communications; Thus, Richley and Kwan in combination teach the limitations).

As to claim 10, the combination of Richley and Kwan disclose wherein the plurality of first communication signals and the plurality of second communication signals are transmitted during a first period of time (Richley: “FIG. 5 illustrates an alternative embodiment for passbands of the first filter 205a and the second filter 205b. As shown, the first and second filters 205a and 205b have narrow, non-overlapping passbands 510 and 515, respectively. Specifically, first filter 205a has a RF spectral band 510 of approximately 6.35 GHz to 6.525 GHz, and second filter 205b has a RF spectral band 515 of approximately 6.55 GHz to 6.75 GHz. In such embodiments, the known interfering band may move about the signaling BW of the UWB RF signaling system throughout a given period of time.” -e.g. see, Richley: col. 7, lines 30-43).

As to claim 11, the combination of Richley and Kwan disclose wherein the plurality of first communication signals are transmitted during a first period of time, and wherein the plurality of second communication signals are transmitted during a second period of time (Richley: “FIG. 5 illustrates an alternative embodiment for passbands of the first filter 205a and the second filter 205b. As shown, the first and second filters 205a and 205b have narrow, non-overlapping passbands 510 and 515, respectively. Specifically, first filter 205a has a RF spectral band 510 of approximately 6.35 GHz to 6.525 GHz, and second filter 205b has a RF spectral band 515 of approximately 6.55 GHz to 6.75 GHz. In such embodiments, the known interfering band may move about the signaling BW of the UWB RF signaling system throughout a given period of time.” -e.g. see, Richley: col. 7, lines 30-43).

As to claim 13, the combination of Richley and Kwan disclose wherein the first communication tag is associated with a first object, and wherein the second communication tag is associated with a second object (Richley: “In the illustrated example of FIG. 1, the object to be located carries a tag 112a-f (e.g., a tag having a UWB transmitter). The object carries the tag 112a-f via, for example, an attachment of the tag 112a-f to the object, adhering the tag 112a-f to the object, inserting the tag 112a-f into an article associated with the object such as clothing or shoulder pads and/or any other suitable manner of carrying. In the example of FIG. 1, the tag 112a-f transmits a burst pattern (e.g., multiple pulses at a one (1) megabits per second (Mb/s) burst rate, such as one-hundred twelve (112) bits of On-OFF keying (OOK) at a rate of one (1) Mb/s), and optionally, a burst pattern including an information packet utilizing OOK that may include, but is not limited to, ID information, a sequential burst count or other desired information for object or personnel identification, inventory control, etc.” -e.g. see, Richley: col. 9, lies 1-20; see also, Richley: col. 2, lines 35-48).

As to claim 14, Richley discloses wherein the first object and the second object are people (“Real-time location systems (RTLS) are becoming increasingly popular, especially in sporting venues (e.g., football stadiums) for tracking players. In some RTLS, football players, for example, wear radio-frequency identification (RFID) tags that periodically send out over-the-air packets as consecutive ultra-wideband (UWB) radio frequency (RF) pulses. The RF pulses may be detected using detectors that compare received signal energy against a respective threshold level, to detect if a pulse is present.” -Richley: col. 2, lines 35-48).

As to claim 15, Richley discloses a controller for identifying illegitimate communication tags, the controller comprising: 
a control engine that is configured to: analyze a plurality of first communication signals, received from a first communication tag, to generate first information derived from the plurality of first communication signals, wherein the first information comprises a first identification of the first communication tag (“In the illustrated example, the central processor/hub 111 determines or otherwise computes a tag location (i.e., object location) by processing TOA measurements relative to multiple data packets detected by the receivers 113a-l. In some examples, the central processor/hub 111 is configured to resolve the coordinates of a tag 112a-f using nonlinear optimization techniques.” -e.g. see, col. 11, lines 38-44; Richley further discloses: “The packet decoding circuits 220 may process two or more parallel, concurrent, identical valid over-the-air data packets 720 from RLTS tags 112a-f. The data packet framing and extraction function, and the UWB TOA calculation function may each provide for a registration of each signal received at the filtering and detection blocks 222 with an indexed TOA and corresponding RTLS tag identification, the corresponding packet decoding circuits 220 and the corresponding time-stamped tag data packet 720. The time-stamped tag data packets are sent by TOA line 1025 to an arbiter 225. A packet decoding circuit 220 is described in more detail below with respect to FIG. 7” -e.g. see, col. 19, lines 11-22; herein, signals are analyzed (i.e. using extraction function) and information are generated (i.e. indexed TOA corresponding RTLS tag) and each signal comprise a transaction ID (e.g. see, Fig. 7, item720 b); Richley further discloses: “In some examples, the receivers 113a-l are connected in a “daisy chain” 119 fashion to advantageously allow for a large number of receivers 113a-l to be interconnected over a significant monitored region 118 to reduce and simplify cabling, reduce latency, provide power, and/or the like. Each of the receivers 113a-l includes one or more filters and one or more detectors for receiving and processing transmissions, such as UWB transmissions, and preferably, a packet decoding circuit that extracts a time of arrival (TOA) timing pulse train, transmitter ID, packet number, and/or other information that may have been encoded in the tag transmission signal (e.g., material description, personnel information, etc.) and is configured to sense signals transmitted by the tags 112a-f and one or more reference tags 114a-b. Example filters and detectors disclosed herein for receiving and processing such transmissions are described in detail below.” -e.g. see, col. 10, lines 51-67; herein, decoding circuit extracts and generates information from each signal which comprises an identification (i.e. transmitter ID); see also, col. 3, lines 59-67 to col. 4 lines 1-5); 
update a table using the first information (“… the arbiter 225 retains a history of received time-stamped tag data packets, and compares any received time-stamped tag data packets against prior received time-stamped tag data packets using information such as based on tag IDs, etc.” -e.g. see, col. 23, lines 25-51; herein, received signals are updated in a table (i.e. retains a history of received time-stamped tag data)); 
analyze a plurality of second communication signals, received from a second communication tag, to generate second information derived from the plurality of second communication signals, wherein the second information comprises the first identification (“The packet decoding circuits 220 may process two or more parallel, concurrent, identical valid over-the-air data packets 720 from RLTS tags 112a-f. The data packet framing and extraction function, and the UWB TOA calculation function may each provide for a registration of each signal received at the filtering and detection blocks 222 with an indexed TOA and corresponding RTLS tag identification, the corresponding packet decoding circuits 220 and the corresponding time-stamped tag data packet 720. The time-stamped tag data packets are sent by TOA line 1025 to an arbiter 225. A packet decoding circuit 220 is described in more detail below with respect to FIG. 7” -e.g. see, col. 19, lines 11-22; herein, signals are analyzed (i.e. using extraction function) and information are generated (i.e. indexed TOA corresponding RTLS tag) and each signal comprise a transaction ID (e.g. see, Fig. 7, item720 b); Richley further discloses: “In some examples, the receivers 113a-l are connected in a “daisy chain” 119 fashion to advantageously allow for a large number of receivers 113a-l to be interconnected over a significant monitored region 118 to reduce and simplify cabling, reduce latency, provide power, and/or the like. Each of the receivers 113a-l includes one or more filters and one or more detectors for receiving and processing transmissions, such as UWB transmissions, and preferably, a packet decoding circuit that extracts a time of arrival (TOA) timing pulse train, transmitter ID, packet number, and/or other information that may have been encoded in the tag transmission signal (e.g., material description, personnel information, etc.) and is configured to sense signals transmitted by the tags 112a-f and one or more reference tags 114a-b. Example filters and detectors disclosed herein for receiving and processing such transmissions are described in detail below.” -e.g. see, col. 10, lines 51-67; herein, decoding circuit extracts and generates information from each signal which comprises an identification (i.e. transmitter ID); see also, Fig. 13); 
compare the first information in the table with the second information (“… the arbiter 225 retains a history of received time-stamped tag data packets, and compares any received time-stamped tag data packets against prior received time-stamped tag data packets using information such as based on tag IDs, etc.” -e.g. see, col. 23, lines 25-51; herein, first information (i.e. prior received time-stamped tag data) is compared with the second information (i.e. received time-stamped tag data));
Richley doesn’t explicitly disclose determine whether the second communication tag is illegitimate based on at least one difference between the second information relative to the first information.

However, in an analogous art, Kwan discloses updates a table using the first information (Kwan: “FIG. 4 illustrates an example format of source information 32 according to certain embodiments of the present invention. In certain embodiments, source information 32 is stored in a tagging information table 62, which may be stored in memory module 34 by a suitable component of server system 14, such as analysis application 30.” -e.g. see, Kwan: [0066]; see also, “As described above, source information 32 includes tag information of received communications, and may also include the communications themselves (in any suitable format). In the illustrated example, tagging information table 62 stores emails 64 and their attached tag information.” -e.g., see, Kwan: [0067], see also, Fig. 4, [0068], [0069], [0070]; herein, email (i.e. first communication) includes source information 32 (i.e. first information) and email address (i.e. the first identification) and stored the first information (i.e. MAC address, Company Asset ID etc) with first identification (i.e. Email 1) in a tagging information table)
compares the first information in the table with the second information (“ … determine a communication associated with the suspicious event and access source information 32 to determine the tag information 58 associated with the communication, which may be used to determine the source of the communication. As a particular example, analysis application 30 may determine that server system 14 has received emails associated with particular tag information 58 (e.g., a particular MAC address) and that one or more of the emails specify different sender information (e.g., "From" information) in the MIME header of the emails. This may indicate that the user system 12 associated with the tag information 58 (i.e., the source of the emails) has been infected with a malicious computer element 24 (e.g., a computer worm) possibly causing the user system 12 to send emails with fake sender information.” -e.g. see, Kwan: [0079]; herein, second information of the second communication tag  is compared with the first information on the table that was stored; see also, Kwan [0055]: “… certain embodiments of the present invention provide the ability to determine a source of a malicious computer element 24 based on tag information that physically identifies the user system 12 from which the communication that includes the malicious computer element 12 was sent. In certain embodiments, the information used to tag communications is at a sufficiently low level that it is difficult or impossible to fake or otherwise bypass, by a malicious computer element 24 or user for example.”; herein, Kwan teaches that the information is associated with a communication that is compared with previously received communication that matches a first identification (i.e. email address)); and 
determines whether the second communication tag is illegitimate based on at least one difference between the second information relative to the first information (“ … determine a communication associated with the suspicious event and access source information 32 to determine the tag information 58 associated with the communication, which may be used to determine the source of the communication. As a particular example, analysis application 30 may determine that server system 14 has received emails associated with particular tag information 58 (e.g., a particular MAC address) and that one or more of the emails specify different sender information (e.g., "From" information) in the MIME header of the emails. This may indicate that the user system 12 associated with the tag information 58 (i.e., the source of the emails) has been infected with a malicious computer element 24 (e.g., a computer worm) possibly causing the user system 12 to send emails with fake sender information.” -e.g. see, Kwan: [0079]; herein, second information is associated with a second communication that is compared with previously received first information that was received in a first communication that matches a first identification (i.e. email address of both communication) and determines whether the second communication is illegitimate when there is a difference between the second information relative to the first information (source information 32), see also, Kwan: Fig. 4, Fig. 6, [0068], [0069], [0070]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Richley with the teaching of Kwan to include determines whether the second communication tag is illegitimate based on at least one difference between the second information relative to the first information in order to effectively and accurately determine a source of a malicious computer element in a computer network.

As to clam 18, the combination of Richley and Kwan disclose wherein the control engine is further configured to: control at least one electrical device of the plurality of electrical devices in an attempt to obtain the second communication tag (Richley: “The tag data recovery and processing function 1177 serves as a communications control function associated with the arbiter 225, shown in FIGS. 2 and 10. The tag data recovery and processing function 1177 also serves as a controller for the timing of a locking/unlocking of the window/gating function and PLL 1173 and a triggering of the TOA averaging function 1174.” -e.g. see, Richley: col. 22, lines 4-16).

As to claim 19. Richley discloses a non-transitory computer-readable medium comprising instructions that, when executed by a hardware processor, perform a method for identifying an illegitimate communication tag, the method comprising: 
analyzing, by a controller, a plurality of first communication signals, received from a first communication tag, to generate first information derived from the plurality of first communication signals, wherein the first information comprises a first identification of the first communication tag (“In the illustrated example, the central processor/hub 111 determines or otherwise computes a tag location (i.e., object location) by processing TOA measurements relative to multiple data packets detected by the receivers 113a-l. In some examples, the central processor/hub 111 is configured to resolve the coordinates of a tag 112a-f using nonlinear optimization techniques.” -e.g. see, col. 11, lines 38-44; Richley further discloses: “The packet decoding circuits 220 may process two or more parallel, concurrent, identical valid over-the-air data packets 720 from RLTS tags 112a-f. The data packet framing and extraction function, and the UWB TOA calculation function may each provide for a registration of each signal received at the filtering and detection blocks 222 with an indexed TOA and corresponding RTLS tag identification, the corresponding packet decoding circuits 220 and the corresponding time-stamped tag data packet 720. The time-stamped tag data packets are sent by TOA line 1025 to an arbiter 225. A packet decoding circuit 220 is described in more detail below with respect to FIG. 7” -e.g. see, col. 19, lines 11-22; herein, signals are analyzed (i.e. using extraction function) and information are generated (i.e. indexed TOA corresponding RTLS tag) and each signal comprise a transaction ID (e.g. see, Fig. 7, item720 b); Richley further discloses: “In some examples, the receivers 113a-l are connected in a “daisy chain” 119 fashion to advantageously allow for a large number of receivers 113a-l to be interconnected over a significant monitored region 118 to reduce and simplify cabling, reduce latency, provide power, and/or the like. Each of the receivers 113a-l includes one or more filters and one or more detectors for receiving and processing transmissions, such as UWB transmissions, and preferably, a packet decoding circuit that extracts a time of arrival (TOA) timing pulse train, transmitter ID, packet number, and/or other information that may have been encoded in the tag transmission signal (e.g., material description, personnel information, etc.) and is configured to sense signals transmitted by the tags 112a-f and one or more reference tags 114a-b. Example filters and detectors disclosed herein for receiving and processing such transmissions are described in detail below.” -e.g. see, col. 10, lines 51-67; herein, decoding circuit extracts and generates information from each signal which comprises an identification (i.e. transmitter ID); see also, col. 3, lines 59-67 to col. 4 lines 1-5); 
updating a table, stored in a storage repository, using the first information (“… the arbiter 225 retains a history of received time-stamped tag data packets, and compares any received time-stamped tag data packets against prior received time-stamped tag data packets using information such as based on tag IDs, etc.” -e.g. see, col. 23, lines 25-51; herein, received signals are updated in a table (i.e. retains a history of received time-stamped tag data)); 
analyzing, by the control engine, a plurality of second communication signals, received from a second communication tag, to generate second information derived from the plurality of second communication signals, wherein the second information comprises the first identification (“The packet decoding circuits 220 may process two or more parallel, concurrent, identical valid over-the-air data packets 720 from RLTS tags 112a-f. The data packet framing and extraction function, and the UWB TOA calculation function may each provide for a registration of each signal received at the filtering and detection blocks 222 with an indexed TOA and corresponding RTLS tag identification, the corresponding packet decoding circuits 220 and the corresponding time-stamped tag data packet 720. The time-stamped tag data packets are sent by TOA line 1025 to an arbiter 225. A packet decoding circuit 220 is described in more detail below with respect to FIG. 7” -e.g. see, col. 19, lines 11-22; herein, signals are analyzed (i.e. using extraction function) and information are generated (i.e. indexed TOA corresponding RTLS tag) and each signal comprise a transaction ID (e.g. see, Fig. 7, item720 b); Richley further discloses: “In some examples, the receivers 113a-l are connected in a “daisy chain” 119 fashion to advantageously allow for a large number of receivers 113a-l to be interconnected over a significant monitored region 118 to reduce and simplify cabling, reduce latency, provide power, and/or the like. Each of the receivers 113a-l includes one or more filters and one or more detectors for receiving and processing transmissions, such as UWB transmissions, and preferably, a packet decoding circuit that extracts a time of arrival (TOA) timing pulse train, transmitter ID, packet number, and/or other information that may have been encoded in the tag transmission signal (e.g., material description, personnel information, etc.) and is configured to sense signals transmitted by the tags 112a-f and one or more reference tags 114a-b. Example filters and detectors disclosed herein for receiving and processing such transmissions are described in detail below.” -e.g. see, col. 10, lines 51-67; herein, decoding circuit extracts and generates information from each signal which comprises an identification (i.e. transmitter ID); see also, Fig. 13); 
comparing, by the controller, the first information in the table with the second information (“… the arbiter 225 retains a history of received time-stamped tag data packets, and compares any received time-stamped tag data packets against prior received time-stamped tag data packets using information such as based on tag IDs, etc.” -e.g. see, col. 23, lines 25-51; herein, first information (i.e. prior received time-stamped tag data) is compared with the second information (i.e. received time-stamped tag data)); 
Richley doesn’t explicitly disclose determining, by the controller, whether the second communication tag is illegitimate based on at least one difference between the second information relative to the first information.
However, in an analogous art, Kwan discloses updates a table using the first information (Kwan: “FIG. 4 illustrates an example format of source information 32 according to certain embodiments of the present invention. In certain embodiments, source information 32 is stored in a tagging information table 62, which may be stored in memory module 34 by a suitable component of server system 14, such as analysis application 30.” -e.g. see, Kwan: [0066]; see also, “As described above, source information 32 includes tag information of received communications, and may also include the communications themselves (in any suitable format). In the illustrated example, tagging information table 62 stores emails 64 and their attached tag information.” -e.g., see, Kwan: [0067], see also, Fig. 4, [0068], [0069], [0070]; herein, email (i.e. first communication) includes source information 32 (i.e. first information) and email address (i.e. the first identification) and stored the first information (i.e. MAC address, Company Asset ID etc) with first identification (i.e. Email 1) in a tagging information table)
compares the first information in the table with the second information (“ … determine a communication associated with the suspicious event and access source information 32 to determine the tag information 58 associated with the communication, which may be used to determine the source of the communication. As a particular example, analysis application 30 may determine that server system 14 has received emails associated with particular tag information 58 (e.g., a particular MAC address) and that one or more of the emails specify different sender information (e.g., "From" information) in the MIME header of the emails. This may indicate that the user system 12 associated with the tag information 58 (i.e., the source of the emails) has been infected with a malicious computer element 24 (e.g., a computer worm) possibly causing the user system 12 to send emails with fake sender information.” -e.g. see, Kwan: [0079]; herein, second information of the second communication tag  is compared with the first information on the table that was stored; see also, Kwan [0055]: “… certain embodiments of the present invention provide the ability to determine a source of a malicious computer element 24 based on tag information that physically identifies the user system 12 from which the communication that includes the malicious computer element 12 was sent. In certain embodiments, the information used to tag communications is at a sufficiently low level that it is difficult or impossible to fake or otherwise bypass, by a malicious computer element 24 or user for example.”; herein, Kwan teaches that the information is associated with a communication that is compared with previously received communication that matches a first identification (i.e. email address)); and 
determining, by the controller, whether the second communication tag is illegitimate based on at least one difference between the second information relative to the first information (“ … determine a communication associated with the suspicious event and access source information 32 to determine the tag information 58 associated with the communication, which may be used to determine the source of the communication. As a particular example, analysis application 30 may determine that server system 14 has received emails associated with particular tag information 58 (e.g., a particular MAC address) and that one or more of the emails specify different sender information (e.g., "From" information) in the MIME header of the emails. This may indicate that the user system 12 associated with the tag information 58 (i.e., the source of the emails) has been infected with a malicious computer element 24 (e.g., a computer worm) possibly causing the user system 12 to send emails with fake sender information.” -e.g. see, Kwan: [0079]; herein, second information is associated with a second communication that is compared with previously received first information that was received in a first communication that matches a first identification (i.e. email address of both communication) and determines whether the second communication is illegitimate when there is a difference between the second information relative to the first information (source information 32), see also, Kwan: Fig. 4, Fig. 6, [0068], [0069], [0070]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Richley with the teaching of Kwan to include determining, by the controller, whether the second communication tag is illegitimate based on at least one difference between the second information relative to the first information in order to effectively and accurately determine a source of a malicious computer element in a computer network.
 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Richley in view of Kwan and further in view of Newell et al. (US 2020/0213193 A1) (hereinafter, “Newell”).

As to claim 3, Richley may disclose collecting and sending sensor data (“In some examples, sensor telemetry data may be transmitted from the tag 112a-f to provide the receivers 113a-l with information about the environment and/or operating conditions of the tag 112a-f. For example, the tag 112a-f may transmit a temperature to the receivers 113a-l.” -e.g. see, Richley: col. 10, lines 15-18); neither Richley nor Kwan explicitly disclose wherein an electrical device of the plurality of electrical devices comprises an integrated sensor device.
However, in an analogous art, Newell discloses wherein an electrical device of the plurality of electrical devices comprises an integrated sensor device (“In other examples, other particular camera data (e.g., nanny camera data) and/or associated sound or motion sensors may be integrated in the system and overlaid or otherwise made available to a user.” -e.g. see, Newell: [0065]; see also, Newell: [0071], [0074], [0077]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Richley and Kwan with the teaching of Newell to include wherein an electrical device of the plurality of electrical devices comprises an integrated sensor device in order to collect convenient data related to Internet-of-Things (IoT) devices.

As to claim 4, the combination of Richley, Kwan and Newell disclose wherein an electrical device of the plurality of electrical devices comprises a light fixture (Newell: “The light controller 434 may be integrated into a light bulb or a circuit, such as between the light fixture and the power source, to control whether the light is on or off. An end-user, via the receiver 340 or overlay device 428, may be permitted to view a status of each instance of the light controller 434 within a location.” -e.g. see, Newell: [0082]).

Claims 12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Richley in view of Kwan and further in view of Jones (US 2014/0253294 A1).

As to claim 12, neither Richley nor Kwan explicitly disclose wherein the controller further: instructs the first communication tag to change at least one operational parameter, wherein changing the at least one operational parameter alters the first information.
However, in analogous art, Jones discloses wherein the controller further: instructs the first communication tag to change at least one operational parameter, wherein changing the at least one operational parameter alters the first information (Jones: “At a second location, interrogation signals are transmitted from the RFID reader based on the first operational parameter (904). This is similar to step (902) performed at the first location. Also at the second location, response signals are received at the RFID reader that convey a control parameter associated with a second operational parameter (906). The response signals are received from one or more RFID tag circuits. Also at the second location, interrogation signals are transmitted from the RFID reader based on the second operational parameter (904). The operational parameters are changed based on proximity of the RFID reader to one or more RFID tag circuits.” -e.g. see, Jones: [0088], see also, Fig. 9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Richley and Kwan with the teaching of Jones to include wherein the controller further: instructs the first communication tag to change at least one operational parameter, wherein changing the at least one operational parameter alters the first information in order to support RF communication signals of moving objects.

As to claim 16, neither Richley nor Kwan explicitly disclose wherein the control engine is further configured to: instruct the first communication tag to change at least one operational parameter, wherein changing the at least one operational parameter alters the first information.
However, in analogous art, Jones discloses wherein the control engine is further configured to: instruct the first communication tag to change at least one operational parameter, wherein changing the at least one operational parameter alters the first information (Jones: “At a second location, interrogation signals are transmitted from the RFID reader based on the first operational parameter (904). This is similar to step (902) performed at the first location. Also at the second location, response signals are received at the RFID reader that convey a control parameter associated with a second operational parameter (906). The response signals are received from one or more RFID tag circuits. Also at the second location, interrogation signals are transmitted from the RFID reader based on the second operational parameter (904). The operational parameters are changed based on proximity of the RFID reader to one or more RFID tag circuits.” -e.g. see, Jones: [0088], see also, Fig. 9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Richley and Kwan with the teaching of Jones to include wherein the controller further: instructs the first communication tag to change at least one operational parameter, wherein changing the at least one operational parameter alters the first information in order to support RF communication signals of moving objects.

As to claim 20, neither Richley nor Kwan explicitly disclose wherein the method further comprises: instructing, by the controller, the first communication tag to change at least one operational parameter, wherein changing the at least one operational parameter alters the first information.
However, in analogous art, Jones discloses wherein the method further comprises: instructing, by the controller, the first communication tag to change at least one operational parameter, wherein changing the at least one operational parameter alters the first information (Jones: “At a second location, interrogation signals are transmitted from the RFID reader based on the first operational parameter (904). This is similar to step (902) performed at the first location. Also at the second location, response signals are received at the RFID reader that convey a control parameter associated with a second operational parameter (906). The response signals are received from one or more RFID tag circuits. Also at the second location, interrogation signals are transmitted from the RFID reader based on the second operational parameter (904). The operational parameters are changed based on proximity of the RFID reader to one or more RFID tag circuits.” -e.g. see, Jones: [0088], see also, Fig. 9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Richley and Kwan with the teaching of Jones to include wherein the method further comprises: instructing, by the controller, the first communication tag to change at least one operational parameter, wherein changing the at least one operational parameter alters the first information in order to support RF communication signals of moving objects.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Richley in view of Kwan and further in view of Picasso et al. (US 7,982,611 B1) (hereinafter, “Picasso”).

As to claim 17, neither Richley nor Kwan explicitly disclose wherein the control engine is further configured to: notify an authoritative entity as to the location of the second communication tag.
However, in an analogous art, Picasso discloses wherein the control engine is further configured to: notify an authoritative entity as to the location of the second communication tag (“If the communication is determined to be as a result of a command from the rogue reader 630, the monitoring agent 602 may set an alert condition (e.g. set a flag) as a result of this determination such that the system or an administrator monitoring the system can take appropriate actions.” -e.g. see, Picasso: col. 9, lines 52-56).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Richley and Kwan with the teaching of Picasso to include wherein the control engine is further configured to: notify an authoritative entity as to the location of the second communication tag in order to prevent rogue readers from collected unauthorized information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256. The examiner can normally be reached Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495                                                                                                                                                                                                        
/Jeremy S Duffield/Primary Examiner, Art Unit 2498